t 3

marsh

Nov 14
UNITED STATES DISTRICT CoUnr ms
CLERK. U.S. Di

SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN D|STR|
BY

UNITED STATES OF AMERICA JUDGMENT IN A C
V (For Offenses Committed On or After November 1, 1987)

JUAN MANUEL NAVARRO-CABRERA (l)

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

  

srmcrcounr
TOFCALFORMA
oEPUTv

    
     

 

  

Case Number: lSCR4230-CAB

DONALD L. LEVINE
Defendant’s Attomey

REGISTRATION No. 43288008

|___| _
THE DEFENDANTZ
pleaded guilty to count(S) ONE (l) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s!
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:l The defendant has been found not guilty on count(s)
[:I Count(s) dismissed on the motion of the United States.

 

Assessment : $100.00 - Waived

JVTA Assessment*: $

I:l
*Justice for Victims of Trafiicking Act of 2015, Pub. L. No. 114-22.

No fine |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November kim 8

Date of Imr%§:e:l

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

lSCR423 O-CAB

 

 

d

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: IUAN MANUEL NAVARRO-CABRERA (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR423 O-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (69 DAYS).

|:| Sentence imposed pursuant to Title 8 USC Section l326(b).
11 The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:| as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Offrce.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

lSCR423 O-CAB

 

